Citation Nr: 1816425	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected allergies.  

[The issue of entitlement to an initial compensable rating for allergies is the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) Reinhart.  In January 2018, he testified during a hearing before the undersigned VLJ Leboff.  Hearing transcripts for both hearings have been associated with the virtual file and reviewed.

The Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of no less than three members.  See 38 U.S.C. § 7102(a).  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As the claim is being granted in full herein, failure to notify the Veteran of the right to an optional hearing before a third VLJ does not result in prejudice to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

This case was previously before the Board in January 2011, July 2014, and February 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether asthma has been aggravated by the Veteran's service-connected allergies.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that an award of service connection for asthma is warranted.

In August 2016, a VA examiner noted a current diagnosis of asthma, and opined that it is at least as likely as not that asthma has been aggravated beyond its natural progression by the Veteran's service-connected allergic rhinitis.  In support, the examiner noted that the Veteran's asthma symptoms are alleviated by immunotherapy for allergies.  In other words, his asthma is worse in severity when he is not receiving immunotherapy for service-connected allergies.  08/03/2016, C&P Exam.  In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether asthma has been aggravated by the Veteran's service-connected allergies.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for asthma is granted.  




_____________________________
ERIC S. LEBOFF 
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ JAMES G. REINHART  
Veterans Law Judge 
Board of Veterans' Appeals



_____________________________
JAMES L. MARCH 
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


